DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           PATRICIA PETTY,
                              Appellant,

                                     v.

                   WAL-MART STORES EAST, L.P.,
                    a foreign limited partnership,
                               Appellee.

                    Nos. 4D20-1122 and 4D20-1670

                                [May 6, 2021]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472018CA000085CAAXMX.

  Margaret M. Bichler of Trelles & Bichler, North Palm Beach, for
appellant.

   Tricia J. Duthiers and Elizabeth A. Henriques of Liebler Gonzalez &
Portuondo, Miami, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.